PER CURIAM.
Appellant, convicted of second degree murder, brought a timely appeal. Thereafter, he obtained a court order authorizing the reporter to furnish a certified copy of the reporter’s notes of the trial proceedings. In due course it developed that the reporter was not available and it was impossible to obtain a transcript of the trial. Upon motion filed by appellant, the court *124held a hearing for the purpose of attempting to reconstruct a record of the trial proceedings. As a consequence of that hearing, the court entered its order of June 18, 1973 finding in substance that a. record could not be reconstructed and recommending that this court grant the appellant a new trial.
Upon authority of Yancey v. State, Fla.App.1972, 267 So.2d 836, we reverse the judgment appealed and direct that appellant be granted a new trial.
OWEN, C. J., DOWNEY, J., and JOHNSON, CLARENCE T., Jr., Associate Judge, concur.